Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Lorus Therapeutics Reports Results for Fiscal Year 2008 TORONTO, July 21 /CNW/ - Lorus Therapeutics Inc. (Lorus), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today reported financial results for the year ended May 31, 2008. Unless specified otherwise, all amounts are in Canadian dollars. << 2008 HIGHLIGHTS - Initiation of GLP toxicology studies for Lorus' lead anticancer small molecule drug LOR-253. The toxicology studies, currently underway, are designed to support the filing of an Investigational New Drug (IND) application with the U.S. FDA for LOR-253 to initiate a Phase I clinical study in cancer indications. Lorus intends to submit an IND for LOR-253 by the Q4/2008 or 1Q/2009, following successful completion of the toxicology program in the third quarter of 2008 calendar year. - Announced completion of a proof-of-concept clinical trial in Acute Myeloid Leukemia (AML), and expansion of its LOR-2040 development program in this indication, with initiation of a more advanced Phase II clinical trial. The proof-of-concept study generated encouraging results demonstrating safety and appropriate dosing of the combination regimen. Notably, promising clinical responses in patients under 60 years of age were obtained which included complete responses in 35% of the 23 patients and significant cytoreduction of leukemic blasts in two others. Moreover, the clinical responses correlated with downregulation of R2, the cellular target of LOR- 2040, and were further supported by demonstration of intracellular LOR-2040 in circulating and bone marrow leukemic cells. - Signed an exclusive multinational license agreement with Zor Pharmaceuticals LLC ("ZOR") formed as a subsidiary of Zoticon Bioventures Inc. ("Zoticon"), to further develop and commercialize Virulizin(R) for human therapeutic applications. ZOR is responsible for the cost of all clinical development, regulatory submissions and commercialization of Virulizin(R) in North and South America, Europe and Israel. Under the terms of the licensing agreement, Lorus is entitled to receive payments in excess of US$10 million in upfront and various clinical and regulatory milestones payments as well as royalties that vary from 10-20% depending on sales of Virulizin(R). Lorus also received 25% of the initial equity in ZOR. In addition, Lorus has entered into a Service Agreement with ZOR to assist in the transfer of knowledge for moving forward with the clinical development program for Virulizin(R). - Commenced a development program aimed at expanding the therapeutic application of its clinical-stage drug LOR-2040 for the treatment of superficial bladder cancer. - Completed a corporate reorganization resulting in approximately $6.9 million in additional cash for Lorus without diluting the equity interests of existing securityholders - Announced a rights offering to Lorus shareholders to raise, if fully subscribed, gross proceeds of $7.1 million. Each shareholder will receive one right and 4 rights will entitle the holder to purchase one unit consisting of one common share and 1/2 common share purchase warrant. >> "We are pleased with the important milestones achieved during fiscal 2008 including the initiation of GLP-toxicology studies for LOR-253; the commencement of a Phase II clinical trial for LOR-2040 in AML; and a key licensing transaction for Virulizin(R)", stated Dr. Aiping Young, President and CEO of Lorus. "In addition to the key scientific milestones achieved during fiscal 2008, we have strengthened our financial position through a $6.9 million non-dilutive financing by means of corporate reorganization and initiation of a rights offering. The achievements realized this year have resulted in a necessary increase in research and development expenditures, although we expect our overall expenditures to decrease significantly in fiscal 2009". FINANCIAL RESULTS Due to an increase in research and development activities as described below, loss from operations excluding the gain on sale relating to the arrangement (as discussed below) for the year ended May 31, 2008, increased to $12.6 million from $9.6 million in the same period last year. On the close of the arrangement, in July 2007, the Company realized a gain on the sale of the shares of Old Lorus in the amount of $6.3 million resulting in a net loss for the year ended May 31, 2008 of $6.3 million ($0.03 per share). Research and development expenses increased to $6.1 million for the year ended May 31, 2008 as compared $3.4 million in the prior year. The increase in research and development expenditures in the year ended
